DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 10/04/2019.   Claims 1-20 are pending in the application and has been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
3.         The drawings filed on 10/04/2019 have been accepted and considered by the Examiner.

Allowable Subject Matter
4.	The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-20 are allowable over the prior art of record for at least the following rationale. 
Inoue et al., (K. Inoue, S. Hara, M. Abe, N. Hojo and Y. Ijima, "An investigation to transplant emotional expressions in DNN-based TTS synthesis," 2017 Asia-Pacific Signal and Information Processing Association Annual Summit and Conference (APSIPA ASC), Kuala Lumpur, Malaysia, 2017, pp. 1253-1258, doi: 10.1109/APSIPA.2017.8282231), in view of Subramanian et al., (U.S. Patent Application Publication: 2011/0184721), hereinafter referred to as INOUE and SUBRAMANIAN, discloses as follows.
At best, INOUE evidences TTS synthesis architectures comprising “…deep neural network (DNN) architectures to transplant emotional expressions to improve the expressiveness of DNN-
    PNG
    media_image1.png
    291
    329
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    339
    407
    media_image2.png
    Greyscale
linguistic information and acoustic features…multispeaker and/or multi-language perspectives… to expand the idea to transplant emotion, constructing shared emotion-
    PNG
    media_image3.png
    339
    344
    media_image3.png
    Greyscale
dependent mappings…three types of DNN architecture are examined;  (1) the parallel model (PM) with an output layer consisting of both speaker-dependent layers and emotion-dependent layers, (2) the serial model (SM) with an output layer consisting of emotion-dependent layers preceded by speaker-dependent hidden layers, (3) the auxiliary input model (AIM) with an input layer consisting of emotion and speaker IDs as well as linguistics feature vectors...” (See e.g., INOUE Abstract, §§ III, IV, Figs. 1-3). 

    PNG
    media_image4.png
    743
    507
    media_image4.png
    Greyscale
Further, SUBRAMANIAN evidences techniques and applications comprising e.g., “… communicating across channels with emotion preservation…to receive a first language  communication  comprising text marked up with emotion metadata…to translate the emotion metadata into second language emotion metadata…to translate the text to second language text…to analyze the second language emotion metadata for second language emotion information; and…to combine the second language emotion information in first language communication with (See e.g., SUBRAMANIAN, Abstract, paras. 41-43, 76-85, Figs. 3, 5, claim 1).
Notwithstanding, INOUE in view of SUBRAMANIAN’s teachings still fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations in independent Claims 1, and 20. Similarly, dependent Claims 2-19 further limit allowable independent Claim 1 correspondingly, and thus said claims are found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Noe Tits (N. Tits, "A Methodology for Controlling the Emotional Expressiveness in Synthetic Speech - a Deep Learning approach," 2019 8th International Conference on Affective Computing and Intelligent Interaction Workshops and Demos (ACIIW), Cambridge, UK, 2019, pp. 1-5, doi: 10.1109/ACIIW.2019.8925241), discloses “…a Text-to-Speech system able to produce speech with a controllable emotional expressiveness…first is the collection of emotional speech data…second step is the development of a system to automatically annotate data with emotion/expressiveness features…third step is the development of a deep learning-based system taking text and emotion/expressiveness as input and producing speech as output… fine tuning from  (See e.g., Noe Tits, Abstract, § VI).  
Please, see for additional references PTO-892.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656